UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09685 Pioneer High Yield Fund (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:October 31 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer High Yield Fund By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2013 Pioneer High Yield Fund AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fernando Aguirre For For Management 1b Elect Director Mark T. Bertolini For For Management 1c Elect Director Frank M. Clark For For Management 1d Elect Director Betsy Z. Cohen For For Management 1e Elect Director Molly J. Coye For For Management 1f Elect Director Roger N. Farah For For Management 1g Elect Director Barbara Hackman Franklin For For Management 1h Elect Director Jeffrey E. Garten For For Management 1i Elect Director Ellen M. Hancock For For Management 1j Elect Director Richard J. Harrington For For Management 1k Elect Director Edward J. Ludwig For For Management 1l Elect Director Joseph P. Newhouse For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Require Independent Board Chairman Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder 7 Enhance Board Oversight of Political Against Abstain Shareholder Contributions ALERE INC. Ticker: ALR Security ID: 01449J105 Meeting Date: JUL 11, 2012 Meeting Type: Annual Record Date: MAY 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carol R. Goldberg For For Management 1.2 Elect Director James Roosevelt, Jr. For For Management 1.3 Elect Director Ron Zwanziger For For Management 2 Declassify the Board of Directors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Approve Stock Option Plan Grants For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALLIANCE ONE INTERNATIONAL, INC. Ticker: AOI Security ID: 018772103 Meeting Date: AUG 09, 2012 Meeting Type: Annual Record Date: JUN 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joyce L. Fitzpatrick For For Management 1.2 Elect Director J. Pieter Sikkel For For Management 1.3 Elect Director John M. Hines For For Management 1.4 Elect Director Mark W. Kehaya For For Management 1.5 Elect Director Martin R. Wade, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ARROW ELECTRONICS, INC. Ticker: ARW Security ID: 042735100 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry W. Perry For For Management 1.2 Elect Director Philip K. Asherman For For Management 1.3 Elect Director Gail E. Hamilton For For Management 1.4 Elect Director John N. Hanson For For Management 1.5 Elect Director Richard S. Hill For For Management 1.6 Elect Director M.F. (Fran) Keeth For For Management 1.7 Elect Director Andrew C. Kerin For For Management 1.8 Elect Director Michael J. Long For For Management 1.9 Elect Director Stephen C. Patrick For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AXIALL CORPORATION Ticker: AXLL Security ID: 05463D100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul D. Carrico For For Management 1.2 Elect Director T. Kevin DeNicola For For Management 1.3 Elect Director Patrick J. Fleming For For Management 1.4 Elect Director Robert M. Gervis For For Management 1.5 Elect Director Victoria F. Haynes For For Management 1.6 Elect Director Stephen E. Macadam For For Management 1.7 Elect Director William L. Mansfield For For Management 1.8 Elect Director Michael H. McGarry For For Management 1.9 Elect Director Mark L. Noetzel For For Management 1.10 Elect Director Robert Ripp For For Management 1.11 Elect Director David N. Weinstein For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management BE AEROSPACE, INC. Ticker: BEAV Security ID: 073302101 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard G. Hamermesh For For Management 1.2 Elect Director Amin J. Khoury For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Change Company Name For For Management 4 Ratify Auditors For For Management 5 Amend Omnibus Stock Plan For For Management BIO-RAD LABORATORIES, INC. Ticker: BIO Security ID: 090572207 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis Drapeau For Withhold Management 1.2 Elect Director Albert J. Hillman For Withhold Management 2 Ratify Auditors For For Management CIGNA CORPORATION Ticker: CI Security ID: 125509109 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Cordani For For Management 1.2 Elect Director Isaiah Harris, Jr. For For Management 1.3 Elect Director Jane E. Henney For For Management 1.4 Elect Director Donna F. Zarcone For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Lobbying Payments and Policy Against Abstain Shareholder COMMERCIAL VEHICLE GROUP, INC. Ticker: CVGI Security ID: 202608105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott C. Arves For For Management 1.2 Elect Director Robert C. Griffin For For Management 1.3 Elect Director Richard A. Snell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COOPER INDUSTRIES PLC Ticker: CBE Security ID: G24140111 Meeting Date: OCT 26, 2012 Meeting Type: Special Record Date: SEP 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement For For Management 2 Approve Cancellation of Capital For For Management Authorization 3 Authority to Allot Securities and For For Management Application of Reserves 4 Amend Articles of Association For For Management 5 Issue Shares in Connection with For For Management Acquisition 6 Advisory Vote on Golden Parachutes For Against Management 7 Adjourn Meeting For For Management COOPER INDUSTRIES PLC Ticker: CBE Security ID: G24140108 Meeting Date: OCT 26, 2012 Meeting Type: Court Record Date: SEP 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement For For Management DIGITALGLOBE, INC. Ticker: DGI Security ID: 25389M877 Meeting Date: DEC 03, 2012 Meeting Type: Special Record Date: OCT 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management DIGITALGLOBE, INC. Ticker: DGI Security ID: 25389M877 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nick S. Cyprus For For Management 1.2 Elect Director Jeffrey R. Tarr For For Management 1.3 Elect Director James M. Whitehurst For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EATON CORPORATION PLC Ticker: ETN Security ID: G29183103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George S. Barrett For For Management 1b Elect Director Todd M. Bluedorn For For Management 1c Elect Director Christopher M. Connor For For Management 1d Elect Director Michael J. Critelli For For Management 1e Elect Director Alexander M. Cutler For For Management 1f Elect Director Charles E. Golden For For Management 1g Elect Director Linda A. Hill For For Management 1h Elect Director Arthur E. Johnson For For Management 1i Elect Director Ned C. Lautenbach For For Management 1j Elect Director Deborah L. McCoy For For Management 1k Elect Director Gregory R. Page For For Management 1l Elect Director Gerald B. Smith For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Approval of Overseas Market Purchases For For Management of the Company Shares 7 Approve the Price Range for the For For Management Reissuance of Shares ESCO TECHNOLOGIES INC. Ticker: ESE Security ID: 296315104 Meeting Date: FEB 06, 2013 Meeting Type: Annual Record Date: DEC 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director V.L. Richey, Jr. For For Management 1.2 Elect Director J.M. Stolze For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXELIS INC. Ticker: XLS Security ID: 30162A108 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John J. Hamre For For Management 1b Elect Director Patrick J. Moore For For Management 1c Elect Director R. David Yost For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FOREST CITY ENTERPRISES, INC. Ticker: FCE.A Security ID: 345550107 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur F. Anton For For Management 1.2 Elect Director Scott S. Cowen For For Management 1.3 Elect Director Michael P. Esposito, Jr For For Management 1.4 Elect Director Stan Ross For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Ratify Auditors For For Management GENERAL CABLE CORPORATION Ticker: BGC Security ID: 369300108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory B. Kenny For For Management 1.2 Elect Director Gregory E. Lawton For For Management 1.3 Elect Director Craig P. Omtvedt For For Management 1.4 Elect Director Patrick M. Prevost For For Management 1.5 Elect Director Robert L. Smialek For For Management 1.6 Elect Director John E. Welsh, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management GEOEYE, INC. Ticker: GEOY Security ID: 37250W108 Meeting Date: DEC 03, 2012 Meeting Type: Special Record Date: OCT 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management GEORGIA GULF CORPORATION Ticker: GGC Security ID: 373200302 Meeting Date: JAN 10, 2013 Meeting Type: Special Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For For Management 4 Adjourn Meeting For For Management HERCULES OFFSHORE, INC. Ticker: HERO Security ID: 427093109 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas R. Bates, Jr. For For Management 1.2 Elect Director Thomas M Hamilton For For Management 1.3 Elect Director Thierry Pilenko For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HORIZON LINES, INC. Ticker: HRZL Security ID: 44044K309 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin Tuchman For For Management 1.2 Elect Director Samuel A. Woodward For For Management 2 Increase Authorized Common Stock For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INGRAM MICRO INC. Ticker: IM Security ID: 457153104 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard I. Atkins For For Management 1.2 Elect Director Leslie Stone Heisz For For Management 1.3 Elect Director John R. Ingram For For Management 1.4 Elect Director Orrin H. Ingram, II For For Management 1.5 Elect Director Dale R. Laurance For For Management 1.6 Elect Director Linda Fayne Levinson For For Management 1.7 Elect Director Scott A. McGregor For For Management 1.8 Elect Director Alain Monie For For Management 1.9 Elect Director Paul Read For For Management 1.10 Elect Director Michael T. Smith For For Management 1.11 Elect Director Joe B. Wyatt For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management ITRON, INC. Ticker: ITRI Security ID: 465741106 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas S. Glanville For For Management 1.2 Elect Director Sharon L. Nelson For For Management 1.3 Elect Director Lynda L. Ziegler For For Management 1.4 Elect Director Philip C. Mezey For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ITT CORPORATION Ticker: ITT Security ID: 450911201 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Denise L. Ramos For For Management 1b Elect Director Frank T. MacInnis For For Management 1c Elect Director Orlando D. Ashford For For Management 1d Elect Director Peter D'Aloia For For Management 1e Elect Director Donald DeFosset, Jr. For For Management 1f Elect Director Christina A. Gold For For Management 1g Elect Director Richard P. Lavin For For Management 1h Elect Director Donald J. Stebbins For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JOY GLOBAL INC. Ticker: JOY Security ID: 481165108 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven L. Gerard For For Management 1.2 Elect Director John T. Gremp For For Management 1.3 Elect Director John Nils Hanson For For Management 1.4 Elect Director Gale E. Klappa For For Management 1.5 Elect Director Richard B. Loynd For For Management 1.6 Elect Director P. Eric Siegert For For Management 1.7 Elect Director Michael W. Sutherlin For For Management 1.8 Elect Director James H. Tate For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested None For Management Election of Directors KENNAMETAL INC. Ticker: KMT Security ID: 489170100 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald M. Defeo For For Management 1.2 Elect Director William R. Newlin For For Management 1.3 Elect Director Lawrence W. Stranghoener For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LEAR CORPORATION Ticker: LEA Security ID: 521865204 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas P. Capo For For Management 1.2 Elect Director Jonathan F. Foster For For Management 1.3 Elect Director Kathleen A. Ligocki For For Management 1.4 Elect Director Conrad L. Mallett, Jr. For For Management 1.5 Elect Director Donald L. Runkle For For Management 1.6 Elect Director Matthew J. Simoncini For For Management 1.7 Elect Director Gregory C. Smith For For Management 1.8 Elect Director Henry D. G. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LEGG MASON, INC. Ticker: LM Security ID: 524901105 Meeting Date: JUL 24, 2012 Meeting Type: Annual Record Date: MAY 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert E. Angelica For For Management 1.2 Elect Director Barry W. Huff For For Management 1.3 Elect Director John E. Koerner, III For For Management 1.4 Elect Director Cheryl Gordon Krongard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LYONDELLBASELL INDUSTRIES NV Ticker: LYB Security ID: N53745100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Aigrain For For Management 1.2 Elect Director Scott M. Kleinman For For Management 1.3 Elect Director Bruce A. Smith For For Management 2 Adopt Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Approve Remuneration of Supervisory For For Management Board 8 Approve Dividends of USD 4.20 Per Share For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Cancellation of up to 10 For For Management Percent of Issued Share Capital in Treasury Account 12 Amend Articles of Association For For Management MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory H. Boyce For For Management 1b Elect Director Pierre Brondeau For For Management 1c Elect Director Clarence P. Cazalot, Jr. For For Management 1d Elect Director Linda Z. Cook For For Management 1e Elect Director Shirley Ann Jackson For For Management 1f Elect Director Philip Lader For For Management 1g Elect Director Michael E. J. Phelps For For Management 1h Elect Director Dennis H. Reilley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder MARATHON PETROLEUM CORPORATION Ticker: MPC Security ID: 56585A102 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Evan Bayh For For Management 1.2 Elect Director William L. Davis For For Management 1.3 Elect Director Thomas J. Usher For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management OCZ TECHNOLOGY GROUP, INC. Ticker: OCZ Security ID: 67086E303 Meeting Date: AUG 13, 2012 Meeting Type: Annual Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Russell J. Knittel For Withhold Management 2 Approve Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ORBITAL SCIENCES CORPORATION Ticker: ORB Security ID: 685564106 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kevin P. Chilton For For Management 1b Elect Director Lennard A. Fisk For For Management 1c Elect Director Ronald T. Kadish For For Management 1d Elect Director Garrett E. Pierce For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation OWENS-ILLINOIS, INC. Ticker: OI Security ID: 690768403 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jay L. Geldmacher For For Management 1.2 Elect Director Albert P. L. Stroucken For For Management 1.3 Elect Director Dennis K. Williams For For Management 1.4 Elect Director Thomas L. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation POLYMET MINING CORPORATION Ticker: POM Security ID: 731916102 Meeting Date: JUL 10, 2012 Meeting Type: Annual/Special Record Date: JUN 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Eight For For Management 2.1 Elect Director W. Ian L. Forrest For For Management 2.2 Elect Director Frank L. Sims For For Management 2.3 Elect Director David Dreisinger For Withhold Management 2.4 Elect Director Alan R. Hodnik For For Management 2.5 Elect Director William Murray For Withhold Management 2.6 Elect Director Stephen Rowland For For Management 2.7 Elect Director Joseph M. Scipioni For For Management 2.8 Elect Director Michael M. Sill For For Management 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Amend Omnibus Share Compensation Plan For For Management 5 Re-approve Omnibus Share Compensation For For Management Plan 6 Approve Extension of the Term of For Against Management Options 7 Amend Articles For Against Management RESEARCH IN MOTION LIMITED Ticker: RIM Security ID: 760975102 Meeting Date: JUL 10, 2012 Meeting Type: Annual Record Date: MAY 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy Dattels For For Management 1.2 Elect Director Thorsten Heins For For Management 1.3 Elect Director David Kerr For For Management 1.4 Elect Director Claudia Kotchka For For Management 1.5 Elect Director Mike Lazaridis For For Management 1.6 Elect Director Roger Martin For For Management 1.7 Elect Director John E. Richardson For For Management 1.8 Elect Director Barbara Stymiest For For Management 1.9 Elect Director Prem Watsa For For Management 1.10 Elect Director John Wetmore For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard Schultz For For Management 1b Elect Director William W. Bradley For For Management 1c Elect Director Robert M. Gates For For Management 1d Elect Director Mellody Hobson For For Management 1e Elect Director Kevin R. Johnson For For Management 1f Elect Director Olden Lee For For Management 1g Elect Director Joshua Cooper Ramo For For Management 1h Elect Director James G. Shennan, Jr. For For Management 1i Elect Director Clara Shih For For Management 1j Elect Director Javier G. Teruel For For Management 1k Elect Director Myron E. Ullman, III For For Management 1l Elect Director Craig E. Weatherup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Prohibit Political Spending Against Against Shareholder TE CONNECTIVITY LTD. Ticker: TEL Security ID: H84989104 Meeting Date: JUL 25, 2012 Meeting Type: Special Record Date: JUL 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reallocation of Legal Reserves For For Management to Free Reserves 2 Adjourn Meeting For For Management TE CONNECTIVITY LTD. Ticker: TEL Security ID: H84989104 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pierre R. Brondeau For For Management 1.2 Elect Director Juergen W. Gromer For For Management 1.3 Elect Director William A. Jeffrey For For Management 1.4 Elect Director Thomas J. Lynch For For Management 1.5 Elect Director Yong Nam For For Management 1.6 Elect Director Daniel J. Phelan For For Management 1.7 Elect Director Frederic M. Poses For For Management 1.8 Elect Director Lawrence S. Smith For For Management 1.9 Elect Director Paula A. Sneed For For Management 1.10 Elect Director David P. Steiner For For Management 1.11 Elect Director John C. Van Scoter For For Management 2.1 Accept Annual Report for Fiscal For For Management 2011/2012 2.2 Accept Statutory Financial Statements For For Management for Fiscal 2012/2013 2.3 Accept Consolidated Financial For For Management Statements for Fiscal 2012/2013 3 Approve Discharge of Board and Senior For For Management Management 4.1 Ratify Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2012/2013 4.2 Ratify Deloitte AG as Swiss Registered For For Management Auditors for Fiscal 2012/2013 4.3 Ratify PricewaterhouseCoopers AG as For For Management Special Auditor for Fiscal 2012/2013 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Approve Ordinary Cash Dividend For For Management 7 Renew Authorized Capital For For Management 8 Approve Reduction in Share Capital For For Management 9 Adjourn Meeting For For Management THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director C. Martin Harris For For Management 1b Elect Director Judy C. Lewent For For Management 1c Elect Director Jim P. Manzi For For Management 1d Elect Director Lars R. Sorensen For For Management 1e Elect Director Elaine S. Ullian For For Management 1f Elect Director Marc N. Casper For For Management 1g Elect Director Nelson J. Chai For For Management 1h Elect Director Tyler Jacks For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management TRANSOCEAN LTD. Ticker: RIGN Security ID: H8817H100 Meeting Date: MAY 17, 2013 Meeting Type: Proxy Contest Record Date: APR 30, 2013 # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1 Accept Financial Statements and None For Management Statutory Reports 2 Approve Allocation of Income None For Management 3A Approve Payment of a Dividend in For For Management Principle 3B1 Approve Reduction (Transocean) in Against For Management Share Capital and Repayment of $2.24 per share 3B2 Approve Reduction (Icahn Group) in For Against Shareholder Share Capital and Repayment of $4.00 per share 4 Approve Creation of CHF 75 Million Against For Management Pool of Capital without Preemptive Rights 5 Declassify the Board of Directors For For Shareholder 6A Elect Director Frederico F. Curado For For Management 6B Elect Director Steven L. Newman For For Management 6C Elect Director Thomas W. Cason Against For Management 6D Elect Director Robert M. Sprague Against Against Management 6E Elect Director J. Michael Talbert Against Against Management 6F Elect Directors John J. Lipinski For Against Shareholder 6G Elect Directors Jose Maria Alapont For For Shareholder 6H Elect Directors Samuel Merksamer For For Shareholder 7 Appointment Of Ernst & Young LLP as For For Management Independent Registered Public Accounting Firm for Fiscal Year 2013 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term 8 Advisory Vote to Ratify Named None For Management Executive Officers' Compensation TRANSOCEAN LTD. Ticker: RIGN Security ID: H8817H100 Meeting Date: MAY 17, 2013 Meeting Type: Proxy Contest Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor Refer to related votes above Management Proxy (White Card) None 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Allocation of Income For Did Not Vote Management 3A Approve Payment of a Dividend in For Did Not Vote Management Principle 3B1 Approve Reduction (Transocean) in For Did Not Vote Management Share Capital and Repayment of $2.24 per share 3B2 Approve Reduction (Icahn Group) in Against Did Not Vote Shareholder Share Capital and Repayment of $4.00 per share 4 Approve Creation of CHF 75 Million For Did Not Vote Management Pool of Capital without Preemptive Rights 5 Declassify the Board of Directors None Did Not Vote Shareholder 6A Elect Director Frederico F. Curado For Did Not Vote Management 6B Elect Director Steven L. Newman For Did Not Vote Management 6C Elect Director Thomas W. Cason For Did Not Vote Management 6D Elect Director Robert M. Sprague For Did Not Vote Management 6E Elect Director J. Michael Talbert For Did Not Vote Management 6F Elect Director John J. Lipinski Against Did Not Vote Shareholder 6G Elect Director Jose Maria Alapont Against Did Not Vote Shareholder 6H Elect Director Samuel Merksamer Against Did Not Vote Shareholder 7 Appointment Of Ernst & Young LLP as For Did Not Vote Management Independent Registered Public Accounting Firm for Fiscal Year 2013 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term 8 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation WATERS CORPORATION Ticker: WAT Security ID: 941848103 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua Bekenstein For For Management 1.2 Elect Director Michael J. Berendt For For Management 1.3 Elect Director Douglas A. Berthiaume For For Management 1.4 Elect Director Edward Conard For For Management 1.5 Elect Director Laurie H. Glimcher For For Management 1.6 Elect Director Christopher A. Kuebler For For Management 1.7 Elect Director William J. Miller For For Management 1.8 Elect Director JoAnn A. Reed For For Management 1.9 Elect Director Thomas P. Salice For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WINDSTREAM CORPORATION Ticker: WIN Security ID: 97381W104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carol B. Armitage For For Management 1.2 Elect Director Samuel E. Beall, III For For Management 1.3 Elect Director Dennis E. Foster For For Management 1.4 Elect Director Francis X. ('Skip') For For Management Frantz 1.5 Elect Director Jeffery R. Gardner For For Management 1.6 Elect Director Jeffrey T. Hinson For For Management 1.7 Elect Director Judy K. Jones For For Management 1.8 Elect Director William A. Montgomery For For Management 1.9 Elect Director Alan L. Wells For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Pro-rata Vesting of Equity Plans Against Against Shareholder 5 Report on Political Contributions Against Abstain Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder WMS INDUSTRIES INC. Ticker: WMS Security ID: 929297109 Meeting Date: DEC 06, 2012 Meeting Type: Annual Record Date: OCT 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Bahash For For Management 1.2 Elect Director Brian R. Gamache For For Management 1.3 Elect Director Patricia M. Nazemetz For For Management 1.4 Elect Director Matthew H. Paull For For Management 1.5 Elect Director Edward W. Rabin, Jr. For For Management 1.6 Elect Director Ira S. Sheinfeld For For Management 1.7 Elect Director Bobby L. Siller For For Management 1.8 Elect Director William J. Vareschi, Jr. For For Management 1.9 Elect Director Keith R. Wyche For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation XYLEM INC. Ticker: XYL Security ID: 98419M100 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Curtis J. Crawford For For Management 1b Elect Director Robert F. Friel For For Management 1c Elect Director Surya N. Mohapatra For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings END NPX REPORT
